 ROSS-MEEHAN FOUNDRIES207has authority to discipline and discharge them, we find that he is asupervisor and shall exclude him. It further appears from the recordthat the drivers in Hyannis are directed in their work by two individ-'uals namedJiminez and George Morrison; although the exact natureof their duties is not specified.Under these circumstances, we shallpermit them to vote in the truckdrivers' unit subject to challenge.We find the following employees of the Employer constitute unitsappropriate for the purposes of collective bargaining : (1) all truck-drivers and mechanics helpers of the Employer, employed at its NewBedford and Hyannis, Massachusetts, branches, excluding districtmanagers,the head mechanic, professional employees, office clericalemployees, all other employees, guards, and supervisors as defined inthe Act; (2) all district managers of the Employer, employed at itsNew Bedford, Massachusetts, office, excluding truckdrivers, mechanicshelpers, professional employees, office clerical employees, all other em-ployees, guards, and supervisors as defined in the Act.[Text of Direction of Elections omitted from publication.]Ross-Meehan FoundriesandUnited Steelworkers of America,CIO.CaseNo. R-4240. June 1, 1964DECISION AND ORDER CLARIFYING CERTIFICATIONOn November 5, 1942, in the above-entitled case, the Board certifiedUnited Steelworkers of America, CIO (Steelworkers), as the bargain-ing representative of all production and maintenance employees ofthe Employer, excluding all machinists and certain related classifi-cations.On the same date the Board also certified InternationalAssociation of Machinists, Success Lodge No. 56, AFL (IAM), forthe machinists and other classifications excluded from the productionand maintenance unit.Thereafter, on January 24, 1964, Steelworkers filed a motion forclarification. of its certification, requesting a declaration that the IAMcertification does not extend to certain work performed on an auto-maticpower hacksaw by shipping department employees who areadmittedly within the Steelworkers' unit.On January 31, 1964, IAMfiled an opposition to the Steelworkers' motion in which it allegedthat the work in dispute had been traditionally performed in themachineshop by employees within its certified unit, and requestedthe Board to withhold any clarification of its certifications until ahearing had been held in this matter. On March 3, 1964, the Employerfiled astatement in regard to the above motion and the opposition147 NLRB No. 27. 208DECISIONS OF NATIONAL ,LABOR RELATIONS BOARDthereto, in which itassertedthat its assignment of the work in disputeto shipping department employees in the Steelworkers' unit was properand in accord with the Steelworkers' certification.Pursuant to the provisions of Section 3(b) of the Act, the Board,has delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Jenkins].The Board has considered the above papers and is of the opinionthat thereis nodispute as to the relevant and material facts.ingly, as further corroboration through testimony of the agreed-onfacts would be superfluous, and as the positions of the parties havebeen fully stated, the Board has decided to rule on the questionspresented, on the basis of the record before it.'The Employer operates two job foundries producing steel and iron',castings in the form of bars and plates of various analyses which, itsells primarily to industrial firms, machine shops, and jobbers.These'bars or plates are cast to approximate sizes in lengths and diameters:or thicknesses.When an order was received for a specified lengthwhich was not in stock, it was the practice to'have a longer bar cutin the shipping department by n shipping employee using a bandsaw.However, when the diameter of the bar was too large to be cut with.a bandsaw, the bar. was cut in the machine shop by a hacksaw, or ona lathe, by machinists within the TAM certified unit.Cutting barsto a specified length does not require working to close tolerances, nordoes it require the skills usually associated with the machinist's craft.In November 1963, the Employer installed an automatic power hack-saw in its shipping department thereby enabling it to perform in that,department the cutting of bar stock which had previously been done.in the machine shop.The setup time for placing a bar in properposition for the automatic power hacksaw is normally less than' 3minutes.Shipping department employees are able to perform this op-'eration without interfering in any way with their normal duties.No,additional persons have been hired to operate the new equipment, andno member of the IAM unit has been laid off due to the fact that thepower hacksaws in the machine shop are no longer used for cutting barstock.Between November 1963 and February 1964, the new automatic .power hacksaw installed in the shipping department was operated for.,1we are not persuaded that a hearing should be directed merely because JAM has agreedto bold in abeyance its pending request for arbitration under its current contractwith theEmployer until after the Board has conducted a hearing in this matter.The Board n!ay.proceed with clarification of its certifications even though arbitration may besought byone of the parties involved.Kennecott Copper Corporation,Nevada Mines Division, 122 iNLRB 198.Moreover,we note that resolutionof the TAMclaim through;arbitration. ,would not be binding on the Steelworkers and would not dispose of the Steelworkers'-con-fleeting claims. ROSS-MEEHAN FOUNDRIES209a total of 109 hours, while the setup time involved has been a little over10 hours.During the same period, no more than 16 hours of workwould have been necessary in the machine shop to%ut bars of a sizewhich previously would have been handled in the machine shop, butwas now being done with the power hacksaw in the shippingdepartment.The IAM contention, that its employees have traditionally cut barstock sized over a certain diameter with equipment in the machineshop, must be evaluated in the light of the above facts. Its claim, ineffect, is that only employees within its unit may continue to operate apower hacksaw for the cutting of bar stock regardless of where thesaw is located.It is evident, however, that cutting bar stock for ship-ment to customers is part of the production process and such cuttinghas been done by employees in the unit for which the Steelworkers hasbeen certified.The only reason all cutting of bar stock was not pre-viously performed by employees represented by the Steelworkers isthat the bandsaw in the shipping department had not been capable ofcutting items above a certain diameter. IAM does not contend, andthere would be no basis for a contention, that employees who engagedin operation of the bandsaw in the shipping department were coveredby its certification, although presumably the machine shop containsbandsaws as well as power hacksaws.Certifications are not grantedto unions on the basis of specific work tasks or types of machines op-erated, but in terms of employee classifications performing relatedwork functions 2Here, the work of cutting bar stock to specifiedlengths is a necessary part of the shipping department function offilling customers' orders, and is.not converted into machine.shop workmerely because it can only be done by a particular piece of equipmentwhich machinists may also operate.Upon the record here, it clearly appears and we find that shippingdepartment employees, when assigned to cut bar stock on the automaticpower hacksaw in the shipping department, are included in the produc-tion and maintenance unit for which the Steelworkers was certified asexclusive bargaining representative in Case No. R-4240.[The Board granted the motion for clarification filed by the UnitedSteelworkers of America, AFIr-CIO, by specifying that employees inthe shipping department who cut bar stock on an automatic powerhacksaw in that department are included in the production and main-tenance unit.]2 SeeThe Plumbing ContractorsAssociationof Baltimore,Maryland, Inc., etal..93NLRB 1081, 1087.750-236=05-vol. 147-15